Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This office action is in response to communication filed 6/29/2022. Claims 21-40 are allowed and claims 21, 28, and 35 are the independent claims. 

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
The prior art fails to anticipate or render an obviousness of displaying on a GUI an email including an email body having text within the email body; automatically identifying, by the email application, an application that is associated with the text within the email body and not installed on the user device; automatically displaying on the GUI of the email application, as a separate GUI element displayed simultaneously with the email, an application suggestion element, wherein the application suggestion element provides an indication of the application associated with at least one term in the text of the email body; displaying on the GUI, in response to user selection of the application suggestion element, an expanded view of the application suggestion element, wherein the expanded view includes an installation element; in response to user selection of the installation element, installing the application on the user device, as required by the independent claims. 
	The prior art of record (Lazar US PG Pub. 2017/0075670 A1, Samal et al. US PG Pub. 2017/0315826 A1, Mehta et al. US PG Pub. 2011/0320307 A1, and Ayers US PG Pub. 2019/0265958 A1) teaches that an email application executing on a user device displays an email having text/email body/etc., that an application/program/software/etc. is associated with the text within the email body, that an application suggestion element may be displayed with the email/within the email/simultaneously with the email/etc. as a  graphical user interface/GUI element and the suggestion element provided an indication of the application associated with the text/terms/etc. of the email, that an expanded view of the suggestion element which includes an installation element is displayed on the GUI in response to user selection of the suggestion element, and that the application is installed on the user device in response to user selection of the installation element. However, the prior art of record fails to render an obviousness of an email application automatically identifying an application that is not installed on a user device and is associated with text within an email body included in an email that is displayed in a graphical user interface/GUI of the email application when the email application is executing on the user device; automatically displaying on the GUI of the email application, as a separate GUI element displayed simultaneously with the email, an application suggestion element, wherein the application suggestion element provides an indication of the application associated with at least one term in the text of the email body; displaying on the GUI, in response to user selection of the application suggestion element, an expanded view of the application suggestion element, wherein the expanded view includes an installation element; in response to user selection of the installation element, installing the application on the user device, as required by the independent claims.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS M SLACHTA whose telephone number is (571)270-0653. The examiner can normally be reached Monday-Friday 6:30am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chat Do can be reached on 571-272-3721. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DOUGLAS M SLACHTA/Examiner, Art Unit 2193